Per Ov/riam. Action on the case against the railway company for negligence in running its train, whereby plaintiff’s cow was billed; for which he recovered judgment below on a verdict for $55 damages. There seems to be nothing here for our consideration but a question of fact, whether the negligence charged was sufficiently proved. Enough appeared to warrant a finding that at the time of the accident the train, was running backward, on a considerable curve, in a city, and at a rate of speed forbidden by its ordinance. These facts would make a prima facie case under the statute. The jury believed it was not: overcome. All the instructions asked on behalf of the defendant were given, and we see no reason to expect a different result from another trial. Judgment affirmed.